Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 07/15/2022. Claims 1-7 and 9-21 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 10, filed 07/15/2022, with respect to the rejection of claims 2-5, 9-10, and 18-19 and 21 under 35 U.S.C. §112(b), have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 2-5, 9-10, and 18-19 and 21 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 10-16, filed 07/15/2022, with respect to the rejection of claim 1 under 35 U.S.C. §103  have been fully considered but they are not persuasive. Applicant argues that Tani in combination with Kearns do not teach: “set at least one monitoring location which is a position of the moving robot for taking images for each monitoring area, set at least one monitoring direction which is a direction for which the camera is to take the images at the monitoring location, and adjust a shooting angle of the camera by controlling the main body at the at least one monitoring location to generate the monitoring data in the at least one monitoring direction.” Applicant points to how the mobile robot of the claimed invention can capture an image from a designated location and direction, and a mobile terminal performs a monitoring mode by displaying the data received from the mobile robot. When the mobile terminal sets the monitoring mode, the mobile terminal may automatically move to the monitoring location and perform monitoring. In addition, while displaying a video of the mobile robot through the mobile terminal in real time, monitoring may occur by controlling the left and right movement through the terminal. Tani teaches a mobile vacuum cleaner that can be set in a watch mode in which each point is taken, and movement between each point is performed is briefly described. Tani does not describe a specific action, or how to perform imaging at a specific detection location. More specifically, applicant argues that Tani does not teach or suggest set at least one monitoring direction which is a direction for which the camera is to take the images at the monitoring location, as recited in the amended claim 1. However, Kearns teaches that the controller of the robot may execute the aiming of imaging sensors to determine an appropriate pan angle and/or tilt angle that may translate the imaging sensor(s) to maintain its field of view to continuously perceive a person [paragraph 150]. Note that if the person were standing still, the robot would then maintain a single monitoring direction for which the camera would take the images at the monitoring location. This can even be done while the robot is following a moving person, as shown in FIGS. 8A-8D, maintaining a following distance DR on the person. This means that at each point in the robot’s movement path, the robot is able to determine a monitoring direction to maintain its field of view for monitoring the person so as to capture a clear, recognizable image or video of the person [paragraph 150]. 
	Due to the applicant’s amendments changing the claim combination of the invention, the application is now rejected 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) in view of Tani US 20060047364 A1 (“Tani”).

Claim Objections
Claim 15 objected to because of the following informalities: claim recites the language “wherein the setting of the at least one area of the plurality of areas as the monitoring area is performed based on in response to a key input or a touch input” in lines 2-3. Claim should read “wherein the setting of the at least one area of the plurality of areas as the monitoring area is performed in response to a key input or a touch input” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) in view of Tani US 20060047364 A1 (“Tani”).
	Regarding Claim 1. Kearns teaches a moving robot comprising:
	a main body configured to travel an area (A robot comprising: a robot body; a drive system supporting the robot body and configured to maneuver the robot over a floor surface of a patrolling environment, the drive system having a forward drive direction [Claim 13]); 
	a data unit configured to store a map of the area; 
	a camera configured to take images in front of the main body (At least one imaging sensor disposed on the robot body; and a controller in communication with the drive system and the at least one imaging sensor. The controller receives a layout map corresponding to a patrolling environment, issuing drive commands to the drive system to maneuver the robot in the patrolling environment based on the received layout map [Claim 13]); 
	a controller, if a monitoring mode is set, configured to set at least one area of a plurality of areas composing the area based on the map as a monitoring area, generate monitoring data based on images being taken by the camera while moving in the monitoring area, analyze the monitoring data, monitor the area and detect invasion (The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area. The method of controlling this robot includes maneuvering the robot in the patrolling environment according to a routine, like the routines shown in FIG. 11, wherein one routine is a patrolling routine [paragraph 161], which reads on a monitoring mode),
	wherein the controller is configured to:
	set at least one monitoring location which is a position of the moving robot for taking images for each monitoring area (The robot can capture image data (either still images or video) of a person being monitored along a field of view [paragraph 67], or simply image data collected of a patrolling area or patrolling scene [paragraph 113]),
	set at least one monitoring direction which is a direction for which the camera is to take the images at the monitoring location (the controller of the robot may execute the aiming of imaging sensors to determine an appropriate pan angle and/or tilt angle that may translate the imaging sensor(s) to maintain its field of view to continuously perceive a person [paragraph 150]. Note that if the person were standing still, the robot would then maintain a single monitoring direction for which the camera would take the images at the monitoring location. This can even be done while the robot is following a moving person, as shown in FIGS. 8A-8D, maintaining a following distance DR on the person. This means that at each point in the robot’s movement path, the robot is able to determine a monitoring direction to maintain its field of view for monitoring the person so as to capture a clear, recognizable image or video of the person [paragraph 150]), and
	adjust a shooting angle of the camera by controlling the main body at the at least one monitoring location to generate the monitoring data in the at least one monitoring direction (The field of view of the imaging sensor may be aimed in forward drive direction of the robot to perceive desired locations in the patrolling environment [paragraph 153]. The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]. The controller may propagate a movement trajectory of an identified person based on the received imaging data, so the robot is generating the monitoring data in the monitoring direction).
	Kearns does not teach:
	The main body is also configured to suck foreign substances, and the area is a cleaning area.
	However, Tani teaches:
	The main body is also configured to suck foreign substances, and the area is a cleaning area (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. The cleaning mechanism includes a suction fan for sucking dirt and dust [paragraph 72]. FIG. 12 shows the robot traveling through a cleaning area).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with the main body is also configured to suck foreign substances, and the area is a cleaning area as taught by Tani, first because combining a mobile monitoring robot with a vacuum robot to produce a monitoring vacuum robot would be an obvious combination producing predictable results, and second because this would allow a single robot to serve the purpose of acting as a cleaning robot and a monitoring robot, also allowing the cleaning robot to be alert of whether the cleaning area is in need of cleaning based on the data images collected from the monitoring function. 
	Regarding Claim 2. Kearns in combination with Tani teaches the moving robot according to claim 1.
	Kearns also teaches:
	wherein the at least one monitoring location is a location dedicated by a mobile terminal based on either the map, or a center point of the monitoring area (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld (mobile) computing device) [paragraph 69]. The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area, which reads on the monitoring location being a location dedicated by a mobile terminal based on the map).
	Regarding Claim 3. Kearns in combination with Tani teaches the moving robot according to claim 2.
	Kearns also teaches:
	wherein the controller is further configured to change the at least one monitoring location or add a monitoring location based on information on an obstacle included in the map (Robot can use an occupancy map to detect occlusions cause by obstacles such as walls shown in FIGS. 7A-7B at numeral 18. The robot can identify unexpected objects in the scene and register occlusions in the scene and attempt to circumnavigate the occlusion or wall to verify a location behind the occlusion (a new area) [paragraph 113]).
	Regarding Claim 4. Kearns in combination with Tani teaches the moving robot according to claim 2.
	Kearns also teaches:
	wherein the controller is further configured to cause the main body to generate the monitoring data from images being taken by the camera while the main body is stopping rotation (The robot can stop to capture one or more images with sensors on the robot [paragraph 128]. The controller may additionally or alternatively command (e.g., issue drive commands to the drive system) the robot to move in a planar direction with three degrees of freedom (e.g., holonomic motion) while maintaining the aimed field of view, of the imaging sensor, on the identified person associated with the movement trajectory. The robot knows its limitations (e.g., how fast the robot can decelerate from a range of travel speeds) and can calculate how quickly the drive system needs to advance and then decelerate/stop to capture one or more images with the image sensor(s) mounted on the robot, which, combined with the rotator [paragraph 15], means that the robot will generate monitoring data from images being taken by the camera while the main body is stopping rotation).
	Kearns does not teach:
	wherein the controller is further configured to cause the main body to repeatedly rotate at a predetermined rotation angle and stop for a predetermined time in the at least one monitoring location.
	However, Tani teaches:
	wherein the controller is further configured to cause the main body to repeatedly rotate at a predetermined rotation angle and stop for a predetermined time in the at least one monitoring location (When the robot needs to avoid an obstacle, the robot makes a 90 degree turn to the right [paragraph 99]. This turn is repeated at the same predetermined 90 degree angle. Between rotations, the robot takes the time to change routes at step S290, during which time the cleaner robot is stopped [paragraph 100]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein the controller is further configured to cause the main body to repeatedly rotate at a predetermined rotation angle and stop for a predetermined time in the at least one monitoring location as taught by Tani so as to allow the robot to regularly change its viewing angle to cover a wider field of view.
	Regarding Claim 5. Kearns in combination with Tani teaches the moving robot according to claim 2.
	Kearns also teaches:
	wherein the controller is further configured to cause the main body to rotate at a low speed lower than or equal to a predetermined speed in the monitoring location, and generate the monitoring data from images being taken by the camera while the main body is rotating (Imaging sensors may scan back and forth slowly when pointing at an object that needs more attention [paragraph 77]. In some examples, the imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]).
	Regarding Claim 6. Kearns in combination with Tani teaches the moving robot according to claim 1.
	Kearns also teaches:
	wherein the controller is further configured to generate the monitoring data in a form of at least one of a still image, a moving image and a panorama image (The robot image sensor can capture a crisp and clear still image or video image [paragraph 5]).
	Regarding Claim 7. Kearns in combination with Tani teaches the moving robot according to claim 6.
	Kearns does not teach:
	wherein the controller is further configured to control a rotation operation of the main body at a monitoring location set among the monitoring areas according to the form of the monitoring data.
	However, Tani teaches.
 	wherein the controller is further configured to control a rotation operation of the main body at a monitoring location set among the monitoring areas according to the form of the monitoring data (FIG. 10 shows that, while monitoring a region, the robot body will rotate 360 degrees at S120 [paragraph 88]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein the controller is further configured to control a rotation operation of the main body at a monitoring location set among the monitoring areas according to the form of the monitoring data as taught by Tani so as to allow the entire robot to turn and face a new monitoring direction, in particular in the event that the robot would want to immediately follow a person to be monitored by lining up the robot body with the visual image sensors. 
	Regarding Claim 9. Kearns in combination with Tani teaches the moving robot according to claim 1.
	Kearns also teaches:
	wherein the controller is configured to set a monitoring path connecting the monitoring location to another, and cause the main body to move according to the monitoring path and to monitor the area (FIG. 9A shows the robot following a monitoring path connecting various points along said path in order to follow and monitor a person at 20. The robot may also use an ODOA (obstacle detection/obstacle avoidance) behavior to determine a path around obstacles, while following the person, even if the person steps over obstacles that the robot cannot traverse. The ODOA behavior (FIG. 5) can evaluate predicted robot paths [paragraph 131]. FIGS. 10A and 10B show how this path can involve traveling along a monitoring path to different monitoring locations).
	Kearns does not teach:
	The area is a cleaning area.
	However, Tani teaches:
	The area is a cleaning area (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. The cleaning mechanism includes a suction fan for sucking dirt and dust [paragraph 72]. FIG. 12 shows the robot traveling through a cleaning area).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with the area is a cleaning area as taught by Tani, first because combining a mobile monitoring robot with a vacuum robot to produce a monitoring vacuum robot would be an obvious combination producing predictable results, and second because this would allow a single robot to serve the purpose of acting as a cleaning robot and a monitoring robot, also allowing the cleaning robot to be alert of whether the cleaning area is in need of cleaning based on the data images collected from the monitoring function. 
	Regarding Claim 10. Kearns in combination with Tani teaches the moving robot according to claim 2.
	Kearns does not teach:
	wherein, if a priority is set for the monitoring areas, the controller is further configured to set a monitoring path sequentially connecting the monitoring location to another according to the priority.
	However, Tani teaches:
	wherein, if a priority is set for the monitoring areas, the controller is further configured to set a monitoring path sequentially connecting the monitoring location to another according to the priority (FIG. 16 shows a screen for setting watch time and watch place. In the example shown, the program is set so that the cleaner goes to a 1st-watch place and a 2nd-watch place at 7:00, and goes to the 1st-watch place at 12:00, and goes to the 2nd-watch place at 19:00. This means that the robot moves along a path between monitoring areas in the order that they have been set).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein, if a priority is set for the monitoring areas, the controller is further configured to set a monitoring path sequentially connecting the monitoring location to another according to the priority as taught by Tani so as to allow a priority to be set for the monitoring areas, and to set a monitoring path that sequentially follows this priority order.
	Regarding Claim 11. Kearns in combination with Tani teaches the moving robot according to claim 1.
	Kearns also teaches:
	wherein the controller is configured to determine a kind of a detected obstacle, and detect movement of the obstacle (The robot can detect a moving object, and may determine if the object is a person [paragraph 5]).
	Kearns does not teach:
	wherein the controller is configured to analyze the monitoring data, and determine whether the invasion is occurred in the cleaning area.
	However, Tani teaches:
	wherein the controller is configured to analyze the monitoring data, and determine whether the invasion is occurred in the cleaning area (An image analyzing unit can analyze the image signals inputted from the input connector, to judge whether or not an image of a suspicious person is picked up by said infrared CCD sensor [paragraph 8]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein the controller is configured to analyze the monitoring data, and determine whether the invasion is occurred in the cleaning area as taught by Tani so as to allow the system to determine if an intruder or similar invader has entered the area the robot is monitoring for security.
	Regarding Claim 12. Kearns in combination with Tani teaches the moving robot according to claim 11.
	Kearns does not teach:
	wherein, if the invasion is detected, the controller is configured to cause an alert sound to be output, generate a message concerning the invasion detection, and transmit the message to a mobile terminal or an external security agency.
	However, Tani teaches:
	wherein, if the invasion is detected, the controller is configured to cause an alert sound to be output, generate a message concerning the invasion detection, and transmit the message to a mobile terminal or an external security agency (The robot body is provided with a warning unit that alarms when the image analyzing unit judges that an image of a suspicious person is picked up by the infrared CCD sensor [paragraph 11]. A speaker on the body alarms and the wireless LAN transmits alarm signals to other devices. It is possible to send alarm signals to a portable terminal as well, such as a portable phone [paragraph 33]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein, if the invasion is detected, the controller is configured to cause an alert sound to be output, generate a message concerning the invasion detection, and transmit the message to a mobile terminal or an external security agency as taught by Tani so as to allow the system to determine if an intruder or similar invader has entered the area the robot is monitoring for security and send an alert if an invasion is detected so as to warn people that an intruder has been detected.
	Regarding Claim 16. Kearns teaches a method of controlling a moving robot that includes a camera (A robot comprising: a robot body; a drive system supporting the robot body and configured to maneuver the robot over a floor surface of a patrolling environment, the drive system having a forward drive direction [Claim 13]. At least one imaging sensor is disposed on the robot body), the method comprising:
	setting a monitoring mode for an area in response to data being input from a touch screen or a mobile terminal; 
	setting at least one area of a plurality of areas composing the area as a monitoring area; 
	setting at least one monitoring location which is a position of the moving robot for taking images for each monitoring area, and setting at least one monitoring direction which is a direction for which the camera is to take the images at the monitoring location (The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area);
	causing a main body of the moving robot to move to the monitoring area and adjusting a shooting angle of the camera by controlling the main body at the at least one monitoring location (The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area. The field of view of the imaging sensor may be aimed in forward drive direction of the robot to perceive desired locations in the patrolling environment [paragraph 153]. The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]. The controller may propagate a movement trajectory of an identified person based on the received imaging data, so the robot is generating the monitoring data in the monitoring direction);
	generating monitoring data by the camera taking images of the monitoring area in the at least one monitoring direction (The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]. The controller may propagate a movement trajectory of an identified person based on the received imaging data, so the robot is generating the monitoring data in the monitoring direction). 
	Kearns does not teach:
	The area is a cleaning area, and the method further comprises:
	monitoring the cleaning area by analyzing the monitoring data and detecting whether invasion is occurred; and 
	outputting an alert sound when the invasion is detected to have occurred.
	However, Tani teaches:
	The area is a cleaning area (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. The cleaning mechanism includes a suction fan for sucking dirt and dust [paragraph 72]. FIG. 12 shows the robot traveling through a cleaning area), and the method further comprises:
	monitoring the cleaning area by analyzing the monitoring data and detecting whether invasion is occurred (An image analyzing unit can analyze the image signals inputted from the input connector, to judge whether or not an image of a suspicious person is picked up by said infrared CCD sensor [paragraph 8]); and 
	outputting an alert sound when the invasion is detected to have occurred (The robot body is provided with a warning unit that alarms when the image analyzing unit judges that an image of a suspicious person is picked up by the infrared CCD sensor [paragraph 11]. A speaker on the body alarms and the wireless LAN transmits alarm signals to other devices. It is possible to send alarm signals to a portable terminal as well, such as a portable phone [paragraph 33]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with the area is a cleaning area, and the method further comprises: monitoring the cleaning area by analyzing the monitoring data and detecting whether invasion is occurred; and outputting an alert sound when the invasion is detected to have occurred as taught by Tani so as to allow the robot to act as a cleaning robot in addition to determining if an intruder or similar invader has entered the area the robot is monitoring for security and send an alert if an invasion is detected so as to warn people that an intruder has been detected.
	Regarding Claim 17. Kearns in combination with Tani teaches the method of claim 16.
	Kearns also teaches:
	further comprising: setting at least one monitoring location for the monitoring area (The robot can capture image data (either still images or video) of a person being monitored along a field of view [paragraph 67], or simply image data collected of a patrolling area or patrolling scene [paragraph 113]); and
	changing the at least one monitoring location or adding a monitoring location in response to information on an obstacle included a map of the cleaning area (The robot can use an occupancy map to detect occlusions cause by obstacles such as walls shown in FIGS. 7A-7B at numeral 18. The robot can identify unexpected objects in the scene and register occlusions in the scene and attempt to circumnavigate the occlusion or wall to verify a location behind the occlusion (a new area) [paragraph 113]).
	Regarding Claim 18. Kearns in combination with Tani teaches the method of claim 17.
	Kearns also teaches:
	further comprising: setting a monitoring path for the monitoring area by connecting the monitoring location to the added monitoring locations (FIG. 9A shows the robot following a monitoring path connecting various points along said path in order to follow and monitor a person at 20. The robot may also use an ODOA (obstacle detection/obstacle avoidance) behavior to determine a path around obstacles, while following the person, even if the person steps over obstacles that the robot cannot traverse. The ODOA behavior (FIG. 5) can evaluate predicted robot paths [paragraph 131]. FIGS. 10A and 10B show how this path can involve traveling along a monitoring path to different monitoring locations).
	Regarding Claim 19. Kearns in combination with Tani teaches the method of claim 17.
	Kearns also teaches:
	further comprising: 
	moving to the at least one monitoring location if the moving robot reaches the monitoring area (The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area. The field of view of the imaging sensor may be aimed in forward drive direction of the robot to perceive desired locations in the patrolling environment [paragraph 153]. The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]. The controller may propagate a movement trajectory of an identified person based on the received imaging data, so the robot is generating the monitoring data in the monitoring direction); 
	rotating the main body at a predetermined angle so that a shooting angle of the camera faces to a dedicated monitoring direction in the at least one monitoring location (The field of view of the imaging sensor may be aimed in forward drive direction of the robot to perceive desired locations in the patrolling environment [paragraph 153]. The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]. The controller may propagate a movement trajectory of an identified person based on the received imaging data, so the robot is generating the monitoring data in the monitoring direction); 
	taking images of the dedicated monitoring direction (In some embodiments, the imaging sensor is a camera with a fast shutter speed that rapidly takes successive images of one or more moving targets and batches the one or more images for transmission [paragraph 66]); and 
	generating the monitoring data in a form of an image from the taken images (The robot image sensor can capture a crisp and clear still image or video image [paragraph 5]). 
	Regarding Claim 21. Kearns in combination with Tani teaches the moving robot according to claim 1. 
	Kearns also teaches:
	wherein the monitoring location is at least one of the locations dedicated by a mobile terminal based on either the map, or a center point of the monitoring area (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld computing device) [paragraph 69]. The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area, which reads on the monitoring location being at least one of the locations dedicated by a mobile terminal based on the map).

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) in view of Tani US 20060047364 A1 (“Tani”) as applied to claim 1 above, and further in view of Kim et al. US 20160022107 A1 (“Kim”).
	Regarding Claim 13. Kearns in combination Tani teaches the moving robot according to claim 1.
	Kearns also teaches:
	further comprising a mobile terminal for inputting a command into the main body (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld (mobile) computing device) [paragraph 69]. The controller can issue commands, such as drive commands [paragraph 14], or commands to maintain a particular field of view on a target object or person [paragraph 20]), 
	wherein the controller is configured to set a monitoring mode in response to the monitoring command (the controller at 500 may schedule patrolling routines (monitoring mode(s) for the robot to maneuver between specific locations or control points on the layout map [paragraph 134]), and 	transmit the monitoring data generated in the monitoring mode to the mobile terminal (The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area. The method of controlling this robot includes maneuvering the robot in the patrolling environment according to a routine, like the routines shown in FIG. 11, wherein one routine is a patrolling routine [paragraph 161], which reads on a monitoring mode).
	Kearns does not teach:
	The command can be a cleaning command.
	However, Tani teaches:
	The command can be a cleaning command (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. The cleaning mechanism includes a suction fan for sucking dirt and dust [paragraph 72]. FIG. 12 shows the robot traveling through a cleaning area).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with the command can be a cleaning command as taught by Tani, first because combining a mobile monitoring robot with a cleaning robot to produce a monitoring cleaning robot would be an obvious combination producing predictable results, and second because this would allow a single robot to serve the purpose of acting as a cleaning robot and a monitoring robot, also allowing the cleaning robot to be alert of whether the cleaning area is in need of cleaning based on the data images collected from the monitoring function. 
	Kearns also does not teach:
	wherein the terminal is configured to output the monitoring data to a display screen.
	However, Kim teaches:
	wherein the terminal is configured to output the monitoring data to a display screen (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C [paragraph 85]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein the terminal is configured to output the monitoring data to a display screen as taught by Kim so as to allow the user to receive image data collected by the robot in monitoring mode.
	Regarding Claim 14. Kearns in combination with Tani and Kim teaches the moving robot according to claim 13.
	Kearns also teaches:
	The terminal is a mobile terminal (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld (mobile) computing device) [paragraph 69]).
	Kearns does not teach:
	wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information.
	However, Kim teaches:
	wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C, and also shows the robot position as an icon at numeral 254 [paragraph 85]. The user can also determine a current position of the robot cleaner as the monitoring standby position through the user interface [paragraph 56]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information as taught by Kim so that the user can know where the robot is located through the display terminal. 
	Regarding Claim 15. Kearns in combination with Tani and Kim teaches the moving robot according to claim 13.
	Kearns also teaches:
	The terminal is a mobile terminal, and the mobile terminal is configured to set at least one monitoring location or at least one monitoring direction for the monitoring area and transmit the monitoring command to the main body (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld (mobile) computing device) [paragraph 69]. The controller communicates with the security system, which may transmit signals to the controller indicating one or more alarms within a patrolling environment and locations associated with the alarms. The security system may provide a layout map corresponding to the patrolling environment [paragraph 69]. The method of controlling the robot may include receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the layout map [paragraph 7]. FIGS. 7A and 7B show the robot monitoring such a designated area, which reads on the monitoring location being a location dedicated by a mobile terminal based on the map).
	Kearns does not teach:
	wherein the setting of the at least one area of the plurality of areas as the monitoring area is performed based on in response to a key input or a touch input.
	However, Tani teaches:
	wherein the setting of the at least one area of the plurality of areas as the monitoring area is performed based on in response to a key input or a touch input (An operation panel unit is provided with a display panel [paragraph 58]. This panel has various operation switches. FIG. 9 shows a device with controls, including a cross key, finalization key, and a return key for inputting commands [paragraph 82]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein the setting of the at least one area of the plurality of areas as the monitoring area is performed based on in response to a key input or a touch input as taught by Tani, in part because combining a key or touch input with a mobile terminal like the one in Kearns would produce the obvious and predictable result of a mobile terminal wherein the issuing of commands is performed in response to a key input or a touch input, and because this would provide the obvious benefit of ease for the user to input commands. 
	Regarding Claim 20. Kearns in combination with Tani teaches the method of claim 16.
	Kearns also teaches:
	The terminal is a mobile terminal (the robot controller at 500 of FIG. 4 communicates with the security system 1000, which may transmit signals to the controller 500 indicating one or more alarms within the patrolling environment 10 and locations associated with the alarms. The security system 1000 may provide a layout map 700 (FIG. 7B) corresponding to the patrolling environment 10 of the robot 100. The controller can be external to the robot and controlled by a user (e.g., via a handheld (mobile) computing device) [paragraph 69]).
	Kearns does not teach:
	further comprising: 
	transmitting a location of the main body to a terminal while moving to the monitoring area; 
	displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and 
	displaying the monitoring data on the display screen of the mobile terminal.
	However, Kim teaches:
	further comprising: 
	transmitting a location of the main body to a terminal while moving to the monitoring area; 
	displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and 
	displaying the monitoring data on the display screen of the terminal (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C, and also shows the robot position as an icon at numeral 254 on a map of the cleaning area [paragraph 85]. The user can also determine a current position of the robot cleaner as the monitoring standby position through the user interface [paragraph 56]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with further comprising: transmitting a location of the main body to a mobile terminal while moving to the monitoring area; displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and displaying the monitoring data on the display screen of the mobile terminal as taught by Kim so that the user can receive image data of the robot’s position, along with images captured by the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664